PER CURIAM.
AFFIRMED. We find no error by the trial court in the resolution of appellant’s claim for reinstatement of his hospital privileges, see Thaller v. Waterford Point Condominium Apartments, Inc., 421 So.2d 167 (Fla. 4th DCA 1982) and Marrone v. Miami Nat’l Bank, 507 So.2d 652 (Fla. 3d DCA 1987); or in entering summary judgment on appellant’s defamation claim, see Demoya v. Walsh, 441 So.2d 1120 (Fla. 3d DCA 1983) and Feldman v. Glucroft, 522 So.2d 798 (Fla.1988). We also find no abuse of discretion in the taxation of costs.
ANSTEAD, GLICKSTEIN and POLEN, JJ., concur.